DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending.

Papers Submitted
It is hereby acknowledged that the following papers have been received and placed of record in the file:
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 27, 2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 27, 2020 is/are in compliance with the provisional of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of the claims in this case, is the inclusion of the specific details, “a buffer memory configured to store logical-to-physical address mapping information received from a memory device; and a cache memory, wherein the memory controller caches a target map segment corresponding to the target command segment from the buffer memory into the cache memory, in response to a transfer of the target command segment being transferred from the first queue to the second queue”, as are now included in all the independent claims, in combination with the other elements recited, which is not found in the prior art of record.
Prior art Lee (US 2015/0347314) discloses a memory device which includes a memory cell array which stores mapping data, page buffer which loads at least part of the mapping data, and then outputted to a storage unit in the memory controller. Similar to Lee, prior art CHOI et al. (US 2020/0310984) discloses the caching of mapping entries from the memory device to the memory controller. Prior art Takizawa et al. (US 2016/0070472) discloses the receiving of commands and queues to hold the commands.
Different from the prior art which just caches mapping data or parts of mapping data from the memory device, the claims has two locations in the memory controller to store mapping information from the memory device, a buffer memory and a cache memory. The buffer memory stores logical-to-physical address mapping information that is received from the memory device and parts of the mapping information associated with a command is loaded into the cache memory of the memory controller in response to the transfer of the command from the first queue to a second queue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIDNEY LI whose telephone number is (571)270-5967. The examiner can normally be reached Monday to Friday 10:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIDNEY LI/Examiner, Art Unit 2136                 

/EDWARD J DUDEK  JR/Primary Examiner, Art Unit 2136